

117 HR 2138 IH: Honoring Abbas Family Legacy to Terminate Drunk Driving Act of 2021
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2138IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mrs. Dingell (for herself, Miss Rice of New York, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Transportation to prescribe a motor vehicle safety standard requiring that passenger motor vehicles be equipped with advanced drunk driving prevention technology, and for other purposes. 
1.Short titleThis Act may be cited as the Honoring Abbas Family Legacy to Terminate Drunk Driving Act of 2021. 2.Advanced drunk driving prevention technology (a)Requirements (1)Motor vehicle safety standardNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall issue an advanced notice of proposed rulemaking to initiate a rulemaking to prescribe a motor vehicle safety standard under section 30111 of title 49, United States Code, that requires passenger motor vehicles manufactured after the effective date of such standard to be equipped with advanced drunk driving prevention technology.  
(2)Notice and commentNot later than 3 years after the date of enactment of this Act, the Secretary of Transportation shall issue a notice of proposed rulemaking in order to continue the rulemaking proceeding required by paragraph (1). (3)Final rule (A)Not later than 5 years after the date of enactment of this Act, the Secretary shall prescribe a final rule containing the motor vehicle safety standard required under this subsection. The final rule shall specify an effective date that provides at least 2 years, and no more than 3 years, to allow for manufacturing compliance. 
(B)If the Secretary determines that a new motor vehicle safety standard required under this subsection cannot meet the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code, the Secretary shall submit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science and Transportation of the Senate describing the reasons for not prescribing such a standard. (b)DevelopmentThe Secretary shall work directly with manufacturers of passenger motor vehicles, suppliers, safety advocates, and other interested parties, including universities with expertise in automotive engineering, to— 
(1)accelerate the development of the advanced drunk driving prevention technology required to prescribe a motor vehicle safety standard described in subsection (a); and (2)ensure the integration of such technology into passenger motor vehicles available for sale at the earliest practicable date. 
(c)DefinitionsIn this section— (1)the term advanced drunk driving prevention technology means a passive system which— 
(A)monitors a driver’s performance to identify impairment of a driver; (B)a system which passively detects a blood alcohol level equal to and exceeding .08 blood alcohol content; or 
(C)a similar system which detects impairment and prevents or limits vehicle operation; (2)the term motor vehicle safety standard has the meaning given such term in section 30102 of title 49, United States Code; and 
(3)the term passenger motor vehicle has the meaning given such term in section 32101 of title 49, United States Code.  